Citation Nr: 1336792	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-35 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include as secondary to service-connected right knee disability.

2.  Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disability.

3.  Entitlement to service connection for left lower extremity neurological disability, other than left S1 nerve root irritation/impingement, to include as an aspect of service-connected lumbar spine disability, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for right lower extremity neurological disability, to include as an aspect of service-connected lumbar spine disability, to include as secondary to service-connected right knee disability.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to left knee disability, claimed as bilateral leg disability, to include as secondary to service-connected right knee disability.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on behalf of the Regional Office in Little Rock, Arkansas (RO).

The issue of entitlement to service connection for left lower extremity neurological disability, other than left S1 nerve root irritation/impingement, and right lower extremity neurological disability, both to include as an aspect of service-connected lumbar spine disability, both also to include as secondary to service-connected right knee disability, as well as the issue of whether new and material evidence has been received to reopen a claim of entitlement to left knee disability, to include as secondary to service-connected right knee disability, will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of entitlement to service connection for bilateral foot disability, to include as secondary to a service-connected disability.

2.  The evidence of record did not include a current diagnosis of bilateral hip disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for bilateral foot disability, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(a), (b), (c) (2012).

2.  Bilateral hip disability was not incurred in or due to active duty, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Foot Disability

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the veteran or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a). 

During a May 2011 hearing with the undersigned Veterans Law Judge, the Veteran, with his representative, expressed his desire to withdraw his claim of entitlement to service connection for bilateral foot disability, to include as secondary to a service-connected disability.  As such, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  Thus, the Board finds that the Veteran has withdrawn his claim, and accordingly, the Board does not have jurisdiction to review the issue of entitlement to service connection for bilateral foot disability, to include as secondary to a service-connected disability, and it is dismissed.

II.  Bilateral Hip Disability

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's claim of entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disability, the RO's July 2009 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claim being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

The Veteran was provided a VA examination in October 2009.  The examiner reviewed the Veteran's claims file and the Veteran's statements and administered a thorough clinical evaluation.  The Board finds that the examiner addressed the salient question presented by the Veteran's claim and, thus, the examination is adequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this matter, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was provided a Board hearing in May 2011 with the undersigned Veterans Law Judge pursuant to his claim of entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disability.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  This representative and the Veterans Law Judge asked questions to clarify the Veteran's claim and to ascertain the Veteran's contentions as to the onset and etiology of his alleged bilateral hip disability.  Through his testimony, the Veteran demonstrated actual knowledge of the requirements to establish service connection for his claimed bilateral hip disability.  As such, the Board finds that the duty to explain the issue was satisfied.  With respect to the duty to suggest the submission of evidence, neither the representative nor the Veterans Law Judge acknowledged that the Veteran's claim was denied by the RO based, at least in part, on the lack of a current diagnosis of bilateral hip disability.  Further, the Veterans Law Judge did not suggest the submission of evidence that may have demonstrated a current diagnosis.  As such, the Board finds that the Veterans Law Judge did not satisfy the second duty consistent with the holding Bryant.  38 C.F.R. § 3.103(c)(2).  With that said, however, the Board finds that this failure did not prejudice the Veteran.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Further, the Veteran was provided a VA examination in October 2009 that specifically demonstrated that the Veteran did not have a currently diagnosable bilateral hip disability.  Moreover, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  In the circumstances of this case, additional efforts to develop the claim at this point would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Again, the failure to satisfy the duty to suggest the submission of evidence was not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced by proceeding on the merits herein.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995)(en banc).

The salient issue with respect to the Veteran's claim of entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disability, is whether the evidence demonstrated a current diagnosis.

In his June 2009 claim, the Veteran stated that his service-connected right knee disability and other lower extremity neurological disabilities were causing his hips to ache and made walking painful.

In October 2009, the Veteran underwent a VA examination to ascertain the presence of bilateral hip disability and, if any, whether it was etiologically related to his active duty or a service-connected disability.  During the examination, the Veteran endorsed pain, stiffness, and fatigability.  The Veteran further endorsed flare-ups occurring about two times each year, which he stated were severe and lasted for days.  The Veteran denied any acute injury to his bilateral hips, episodes of dislocation or recurrent subluxation, and inflammatory arthritis.  After the examiner assessed the Veteran's claimed functional affects and administered a physical examination, the Veteran underwent a radiological evaluation.  The resulting X-rays revealed normal boney architecture and density.  There were no lucent or sclerotic lines to suggest an acute fracture.  The joint spaces were maintained.  There were no lucent or sclerotic lesions to suggest pathology.  The impression was no osseous abnormality.  Ultimately, the "diagnosis" was bilateral hip arthralgia without diagnosis.

In May 2010, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  During the hearing, the Veteran reiterated his assertion that current bilateral hip disability was caused by favoring his service-connected right knee disability.

First, in this, and in other cases, only competent evidence may be considered to support Board findings.  The Board is not free to substitute its own judgment for that of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The October 2009 VA examiner rendered an opinion that was negative to the Veteran's claim in that there was no current diagnosis of bilateral hip disability beyond arthralgia (pain).  The Board finds that this opinion is highly probative.

Second, pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Third, to the extent that the Veteran asserts that he has bilateral hip disability, the Board finds that diagnostic opinions are more suited to the realm of medical, rather than lay expertise.  Determining whether bilateral hip disability is present is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Based on the above, the Board finds that the evidence of record does not include a current diagnosis of bilateral hip disability.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for bilateral hip disability, to include as secondary to service-connected right knee disability, has not been presented and the appeal must be denied.

As the preponderance of the evidence is against finding a current diagnosis of bilateral hip disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for bilateral hip disability, to include as secondary to service-connected right knee disability, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of entitlement to service connection for bilateral foot disability, to include as secondary to a service-connected disability, is dismissed.

Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected right knee disability, is denied.


REMAND

The scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  Consequently, the Board must ascertain whether the Veteran's June 2009 claim of entitlement to service connection for bilateral leg disability constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for left knee disability.

In February 1984, the Veteran submitted a claim of entitlement to service connection for a left knee disability.  Specifically, the Veteran claimed that he underwent a medical evaluation at a military hospital in Wurzburg, Germany, that resulted in a diagnosis of a torn meniscus.  Pursuant to this claim, the Veteran was provided a VA examination in October 1984, during which he complained of left knee clicking and pain.  Clinical testing did not reveal definite pathology.  This claim was ultimately denied in May 1985 due to the lack of evidence demonstrating a then current left knee diagnosis.

In September 1990, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left knee disability.  Therein, he stated that he recently had a ganglion cyst surgically removed from his left knee.  He asserted that his left knee disability was caused by compensating for his service-connected right knee disability.  The Veteran was provided a VA examination in December 1990.  During the examination, the Veteran reported that he underwent a surgical procedure on his right knee in 1983, after which he wore a knee brace until 1988.  In 1988, he stated that he was instructed to discontinue use of the right knee brace.  Thereafter, the Veteran claimed that he developed problems in his left knee.  He then stated that he was evaluated at a private hospital in Wurzburg, Germany, that included an arthrogram and a meniscal repair associated with the removal of a fibroma with a pseudobursa.  A December 1990 radiological examination revealed minimal osteoarthritic changes.  Ultimately, the diagnosis was status post meniscal repair, left knee, with removal of fibroma and pseudobursa with chronic pain.  In a March 1991 rating decision, the RO effectively reopened then denied the Veteran's claim.

In June 2005, the Veteran submitted a claim to reopen the issue of entitlement to service connection for left knee disability, again asserting that it was due to compensating for his service-connected right knee disability.  In support of this claim, the Veteran submitted July 1985 private treatment reports concerning his left knee.  As these reports were written in German, the Board obtained translations.  Although the examining doctor suspected a left knee meniscus tear, clinical evaluation could not confirm this.  Further, radiological examination of the left knee revealed no significant ossuary modifications.  These report demonstrated that the Veteran underwent arthroscopic surgery in July 1985 that revealed a hard, pea-sized tumor in the area of the lateral meniscus.  This tumor was surgical removed, as was the base of the meniscus in the area of the tumor; the meniscus was surgically re-attached.  The Veteran's post-operative course was described as being free of complications.  Ultimately, through additional testing, the tumor was determined to be a fibroma with a pseudobursa, not a ganglion cyst.  After the RO denied reopening this claim in a November 2005 rating decision, the Veteran perfected an appeal.  The Veteran was provided a VA examination in August 2006.  The examiner opined that the Veteran's left knee disability was due to the "cyst" that was surgically removed and, thus, was not etiologically related to his active service or service-connected right knee disability.  Based on magnetic resonance imaging results, the examiner also determined that the Veteran experienced pain in his left lower extremity associated with degenerative changes in his lumbosacral spine.  The Veteran's claim was then reopened, but denied by the RO in a November 2006 statement of the case.  In October 2008, the Board reopened, but denied the Veteran's claim.

In June 2009, the Veteran submitted a statement wherein he reported experiencing "pins [and] needles" and shooting pain in his legs.  The RO accepted this statement as a claim of entitlement to bilateral leg disability.  The Veteran was provided two VA examinations in October 2009, one concerning his hips, the other concerning peripheral nerves.  At the conclusion of the hips VA examination, the assessment was bilateral hip arthralgia without diagnosis and right peroneal nerve entrapment syndrome.  Further, the examiner stated that clinical testing confirmed that no radiculopathy was present.  The peripheral nerve VA examination demonstrated the presence of right peroneal nerve entrapment and revealed the presence of left lower extremity neurological symptoms.  The examiner again determined that there was no clear evidence of radiculopathy.

During a May 2011 hearing with the undersigned Veterans Law Judge, the Veteran clarified the alleged disability/disabilities for which he was seeking service connection.  Specifically, the Veteran stated that he was primarily seeking service connection for left knee disability, but that he was also interested in seeking service connection for neurological symptoms/disabilities in his right and left leg.

Preliminarily, the Board observes that service-connection is currently in effect for post-operative right knee meniscetomy with instability; right knee scars; and degenerative disc disease of the lumbar spine with S1 nerve impingement.  As service-connection for these disabilities has already been granted, the Board will not consider them as aspects of the Veteran's June 2009 claim of entitlement to service connection for bilateral leg disability.

It is abundantly clear to the Board that the Veteran, as an aspect of his June 2009 claim, continues to seek service connection for left knee disability, to include as secondary to his service-connected right knee disability.  As discussed above, this specific issue has been previously denied on several occasions and these denials are final.  Velez, 23 Vet. App. at 204.  Consequently, the Board finds that the June 2009 claim is appropriately captioned as whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability.

Additionally, based on his statements, testimony, and the relevant evidence of record, the Board also finds that the Veteran is seeking service connection for left and right lower extremity neurological disability, to include as aspects of his service-connected lumbar spine disability, to include as secondary to his service-connected right knee disability.  As such, the Board finds that these issues are also aspects of the Veteran's June 2009 claim.  These issues have not been previously adjudicated by VA, thus, the Board finds that they are properly addressed as original claims of entitlement to service connection.  Boggs, 520 F.3d at 1337.

As the appeal of the denial of the Veteran's June 2009 claim was timely perfected, the Board finds that all three issues are properly before the Board.  The Board will address each of these issues below.

A.  Left Knee Disability

Prior to the initial adjudication of the Veteran's June 2009 claim to reopen the issue of entitlement to service connection for left knee disability, a July 2009 letter advised the Veteran of the elements of the general notice requirements for a service connection claim.  This notice did not, however, include the basis for most recent prior final denial, that being the Board's October 2008 decision.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consequently, the Board finds that a remand of this claim is warranted in order for the RO to provide the Veteran adequate notice consistent with Kent.

B.  Left and Right Lower Extremity Neurological Disability

Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In March 2011, the Veteran submitted a claim of entitlement to a rating in excess of 20 percent for degenerative joint disease with S1 nerve root impingement.  In adjudicating this claim, VA is required to assess any associated neurological disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2013).  

The Veteran asserted that he experiences left and right lower extremity neurological disability associated with his service-connected lumbar spine disability.  Specifically, the Veteran endorsed "pins [and] needles" and shooting pain in his legs.  Consequently, the Board finds the Veteran's claims of entitlement to service connection for left and right lower extremity neurological disability are inextricably intertwined with the March 2011 increased rating claim concerning his service-connected lumbar spine disability.  

Pursuant to the Veteran's March 2011 increased rating claim, the Veteran was provided a VA examination in July 2011 to assess the severity of his service-connected lumbar spine disability and, presumably, to assess whether there are any associated neurological disabilities.  In August 2011, the RO denied the Veteran's March 2011 increased rating claim.  The July 2011 VA examination has not been associated with the Veteran's claims file and, thus, is unavailable for review in connection with the Veteran's claims of entitlement to service connection for left and right lower extremity neurological disability.  As such, the Board finds that a remand is required in order for the RO to associate the August 2011 VA examination with the Veteran's claim file and to readjudicate the Veteran's claims, to include consideration of all relevant evidence of record, especially the August 2011 VA examination.  See 38 C.F.R. §§ 19.37, 20.1304 (2013).

Additionally, in October 2008, the Board granted entitlement to service connection for the Veteran's lumber spine disability based on the findings from an August 2006 VA examination.  During the August 2006 VA examination, the Veteran endorsed neurological symptoms associated with both his left and right legs.  Ultimately, the diagnosis was degenerative changes of the lumbosacral spine with left S1 nerve root irritation.  As such, the Veteran's claim of entitlement to service connection for left lower extremity neurological disability being remanded herein concerns left lower extremity neurological disability other than left S1 nerve root irritation/impingement.

Accordingly, the case is REMANDED for the following action:

1. With respect to the claim to reopen the issue of entitlement to service connection for left knee disability, to include as secondary to service-connected right knee disability, the RO must provide notice to the Veteran that meets the requirements set out in Kent v. Nicholson, 20 Vet. App. 1 (2006), including notice of the evidence and information that is necessary to reopen the claim and notice to the Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  The RO must also notify the Veteran of the specific bases for the October 2008 denial and provide him with notice of what evidence would be necessary to substantiate the elements of service connection that were then found to be insufficient.

2.  The RO must associate with the Veteran's claims file all evidence received as a result of developing his March 2011 claim of entitlement to an increased rating for his service-connected lumbar spine disability, including the August 2011 VA examination. 

3. Once the above actions have been completed, the RO must adjudicate the Veteran's claim to reopen the issue of entitlement to left knee disability, to include as secondary to service-connected right knee disability; the Veteran's claim for entitlement to service connection for left lower extremity neurological disability other than left S1 nerve root irritation/impingement, to include as an aspect of service-connected lumbar spine disability, to include as secondary to service-connected right knee disability; and the Veteran's claim for entitlement to service connection for right lower extremity neurological disability, to include as an aspect of service-connected lumbar spine disability, taking into consideration all of the relevant evidence of record.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


